IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

             Petitioner,

 v.                                                         Case No. 5D17-2077

ADRIAN CUMMINS,

             Respondent.

________________________________/

Opinion filed September 7, 2017

Petition for Certiorari Review of Order
from the Circuit Court for Orange County,
John Marshall Kest, Judge.

Aramis D. Ayala, State Attorney, Orlando,
and Cherish Renee Adams, Assistant State
Attorney, Orlando, for Petitioner.

Robert Wesley, Public Defender, and Sarah
Moore, Assistant Public Defender, Orlando,
for Respondent.


PER CURIAM.

      The State of Florida petitions for writ of certiorari to review the trial court’s discovery

order requiring it to disclose to the defense which, out of a number of recorded jail calls

between Adrian Cummins (Respondent) and others, would be introduced at trial.

Although we conclude the trial court’s order departs from the essential requirements of

the law, see State v. Williams, 678 So. 2d 1356,1358 (Fla. 3d DCA 1996) (holding that
State did not have to tell defendants which documents, out of 285 boxes of documents, it

intended on using at trial because to do so would violate work-product doctrine), the State

has failed to show irreparable harm. See State v. Milbry, 219 So. 3d 160, 161 (Fla. 5th

DCA 2017) (explaining irreparable harm is jurisdictional and must be found before court

may consider whether departure from the essential requirements of the law occurred).

Specifically, the State has failed to show that its ability to prosecute Respondent would

be significantly impaired by the trial court’s ruling. The trial court indicated that additional

calls could be admissible upon a showing of good cause by the State, and the State has

not argued that it would be unable to show good cause. Accordingly, we dismiss the

petition.



       DISMISSED.


PALMER, EVANDER and BERGER, JJ., concur.




                                               2